Name: Commission Regulation (EEC) No 3491/87 of 20 November 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/20 Official Journal of the European Communities 21 . 11 . 87 COMMISSION REGULATION (EEC) No 3491/87 of 20 November 1987 amending Regulation (EEC) No 1787/87 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef 2226/78 (*), as last amended by Regulation (EEC) No 3350/87 (6), the buying-in prices should be replaced, on the basis of the data and prices available to the Commis ­ sion , according to the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3354/87 (4), introduced the buying-in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Annex II to amended Regulation (EEC) No 1787/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 30 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 48 , 17 . 2. 1987, p. 1 . (3) OJ No L 168 , 27 . 6 . 1987, p. 22 . (4) OJ No L 317, 7 . 11 . 1987, p. 37 . 0 OJ No L 261 , 26. 9 . 1978 , p. 5. ¥) OJ No L 317, 7. 11 . 1987, p. 33. 21 . 11 . 87 Official Journal of the European Communities No L 330/21 ANNEX Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase price Hindquarter price straight cut (') pistola cut (2 ) AU2 299,791 359,749 374,739 AU3 295,673 354,808 369,591 AR2 298,381 358,057 372,976 AR3 294,106 352^27 367,633 A02 283,566 ' 340,279 354,458 A03 279,257 335,108 349,071 CU2 311,687 374,024 389,609 CU3 307,406 368,887 384,258 CU4 298,843 358,612 373,554 CR3 295,078 354,094 368,848 CR4 286,500 343,800 358,125 C03 275,818 330,982 344,773 O Conversion coefficient 1,20 . (2) Conversion coefficient 1,25 .